Citation Nr: 1329513	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-38 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease and post-operative fusion of the lumbar spine.

2.  Entitlement to service connection for degenerative disc 
disease and fractured thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A video conference hearing was held before the undersigned 
Veterans Law Judge in September 2011.  The transcript is of 
record.

This case was before the Board in January 2012 when it was 
referred to the Veterans Health Administration (VHA) for a 
medical expert opinion.  An opinion was obtained in February 
2012.  The Board requested clarification of the medical 
expert opinion in March 2012 and in July 2012 an addendum to 
the February 2012 VHA medical expert opinion was rendered.  
The Board requested further clarification in August 2012 and 
made another request for a VHA medical expert opinion in 
April 2013.  A VHA medical expert opinion was rendered in 
June 2013.  The Veteran and his representative were sent 
copies of these medical expert opinions in July 2013.

In addition to the issues listed above, the Veteran filed a 
notice of disagreement with the issue of entitlement to an 
evaluation in excess of 10 percent disabling for tinnitus, 
entitlement to a compensable evaluation for hearing loss, 
entitlement to service connection for post-operative 
anterior cervical fusion for cervical disc disease, 
entitlement to service connection for a bilateral leg 
condition, entitlement to service connection for a bilateral 
ankle condition, and entitlement to service connection for 
osteoarthritis.  However, the Veteran specifically limited 
his appeal to the issues regarding his lumbar spine and 
thoracic spine in his Substantive Appeal on VA Form 9 dated 
in September 2009.


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, the 
competent and probative medical evidence of record 
establishes that the Veteran's degenerative disc disease of 
the lumbar spine is related to his active service.

2.  Affording the Veteran the benefit of the doubt, the 
competent and probative medical evidence of record 
establishes that the Veteran's degenerative disc disease of 
the thoracic spine is related to his active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative 
disc disease of the lumbar spine are met.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for service connection for degenerative 
disc disease of the thoracic spine are met.  38 U.S.C.A. §§ 
1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
VA is required to notify the Veteran of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice 
should also address the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Given the 
fully favorable decision, discussed below, the Board finds 
that any issue with regard to the timing or content of the 
notice provided to the Veteran is moot or represents 
harmless error. 

The Veteran seeks entitlement to service connection for a 
lumbar spine disability and thoracic spine disability.  He 
contends that his current spine disabilities are a result of 
active service and, in essence, advances two theories as to 
how the conditions developed.  He reports severely spraining 
his left ankle during basic training, which was casted for 
several weeks.  He contends that wearing the cast altered 
his gait and resulted in lower back problems.  The Veteran 
also reports that during cross training several months after 
this incident, he was manually palletizing canned pre-packed 
munitions weighing 100 to 200 pounds when his thoracic spine 
region (between his shoulder blades) was injured.   

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires medical 
evidence or, in certain circumstances, lay evidence of the 
following: (1) A current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) 
nexus between the claimed in-service disease and the present 
disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  Lay evidence can also be 
competent and sufficient evidence of a diagnosis or to 
establish etiology if (1) the layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering 
whether lay evidence is competent the Board must determine, 
on a case by case basis, whether the Veteran's particular 
disability is the type of disability for which lay evidence 
may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 
(2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding 
ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 
2002).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence 
is satisfactory, the Board may also properly consider 
internal inconsistency of the statements, facial 
plausibility, consistency with other evidence submitted on 
behalf of the Veteran, and the Veteran's demeanor when 
testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran's service treatment records contain many 
references to treatment related to his back.  The service 
treatment records also corroborate that the Veteran injured 
his ankle in August 1981 and was placed in a walking cast.  
A September 1981 record reveals that the Veteran was 
assessed with increased back pain by cast worn; a December 
1983 record reveals that the Veteran had around a one year 
history of back/neck muscle injury secondary to lifting 
heavy object; the Veteran was placed on physical profile on 
several occasions due to, among other things, low back pain; 
and a Medical Evaluation Board was recommended in February 
1984 due to a diagnosis of myofascial back pain syndrome.  


The post-service medical evidence of record reveals that 
when seeking treatment from several medical providers 
related to his back, the Veteran has consistently reported a 
long history of back problems dating back to the early 
1980s.  A July 1988 record reveals that the Veteran was seen 
with complaint involving his right shoulder between the 
blade and spine, at which time he reported a past history 
involving his right shoulder in the military.  The Veteran 
apparently fell off a ladder in October 2003 (after 
service), which resulted in a fracture of his spine.  There 
are no records related to this incident but there are 
imaging reports of the Veteran's spine dated after the 
alleged incident.  

In November 2004, the Veteran underwent a spinal fusion 
(anterior approach for L5-S1 spinal fusion) due to severe 
degenerative disc disease.  He also underwent anterior 
lumbar interbody arthrodesis, L5-S1; implantation of Danek 
LT cages, 16 x 23 mm, at L5-S1; and placement of InFUSE bone 
morphogenic protein within the interbody cages.  

An April 2005 private treatment record reveals that the 
Veteran was wondering whether his problems were related to 
an injury back in 1982.  The examining physician noted that 
the Veteran had brought his service treatment records and 
that he apparently had a bad sprained ankle, was placed in a 
cast, and started to develop some back pain, which, at that 
time, was attributed both to scoliosis and/or myofascial 
strains.  The Veteran noted that it had never improved and 
had gotten progressively worse, and questioned whether his 
current problem, which included spinal stenosis, could be 
related to the injury.  The examining physician indicated 
that it was "certainly possible" an old spinal injury could 
develop into spinal stenosis.  

The Veteran underwent a VA spine examination in May 2007, at 
which time the examiner noted that service treatment records 
document mechanical sprain and strain, that over the years 
the Veteran has had persistent problems with his back, that 
he had a fall with resulting fractures that aggravated the 
spine, and that he now had a natural occurring degenerative 
disc disease in the cervical, dorsal and lumbar spine, for 
which he had undergone operations.  Following physical 
examination (and discussion of x-ray findings), the Veteran 
was diagnosed, in pertinent part, with degenerative disc 
disease and fractured thoracic spine; and degenerative disc 
disease and postop fusion lumbar spine.  It was the 
examiner's opinion that it is not likely his symptoms are 
related to the sprain and strains in service, but rather a 
natural occurring arthritis that has also been aggravated by 
a ladder fall in around 2003 with fractures to the thoracic 
spine.  

The May 2007 x-ray of the lumbosacral spine revealed no 
fracture or dislocation; no destructive bony changes; 
minimal degenerative arthritis changes; and metallic plates 
at the level with the disc space between L5 and S1.  The May 
2007 x-ray of the thoracic spine revealed no fracture or 
dislocation; no destructive bony changes; and minimal 
degenerative arthritis changes.  The impression for both was 
minimal degenerative arthritic changes.  

A VA medical expert opinion was obtained in February 2012.  
The medical expert noted that the incidence of ankle sprains 
in the U.S. armed forces is five times that of the civilian 
population according to a National Institutes of Health 
(NIH) study.  During the period of the study over 400,000 
service members sustained ankle sprains that were at least 
severe enough to warrant reporting.  The expert reported 
that although all of these 400,000 plus ankle sprains were 
not to the severity of the Veteran, some certainly were and 
some certainly were worse.  Following the logic of the 
assertion of the Veteran, the incidence of reported lumbar 
or thoracic associated back pain would be significantly 
higher.  The expert opined that he did not find that in any 
reasonable avenue of logic can it be assumed that the 
Veteran's current lumbar and thoracic symptoms can be 
associated with the altered gait from wearing a walking 
cast.  The expert continued to note that in his professional 
experience, an unusual gait or altered gait exacerbates an 
underlying back ailment and is not the etiology of the back 
disorder when discussing a short term transient altered gait 
such as the Veteran's case.

The Board noted in its request for clarification in March 
2012 that the February 2012 medical expert opinion only 
discussed the effect of the use of the walking cast on the 
Veteran's back and did not address any lifting injury or the 
relationship of the Veteran's history of back complaints 
before an October 2003 injury when he fell from a ladder.


In July 2012 the medical expert provided clarification of 
the February 2012 opinion.  After a discussion of the 
Board's original request for a medical opinion and the prior 
opinion provided by the medical expert, the medical expert 
stated:

Simply stated, without the added justification of 
medical publications and applied logic in written 
form, it is my opinion that it is not likely that 
any currently diagnosed thoracic and lumbar spine 
disorder had its clinical onset during active 
service or is related to any in-service disease, 
event, or injury, to include as a result of an 
ankle sprain requiring a walking cast.

(Emphasis omitted.)

The Board noted in August 2012 that both the February 2012 
and July 2012 medical expert opinions offered a negative 
opinion as to a possible relationship between the Veteran's 
current back complaints and the effect of the use of a 
walking cast during service.  The rationale appeared to be 
based on general assumptions about the incidences of ankle 
sprains and subsequent reports of associated back pain; 
rather than the details of the Veteran's case.  The Board 
continued to note that unfortunately, neither opinion 
addressed the effect of the documented lifting injury in 
service.  

After another request for a VA medical expert opinion was 
prepared, a different medical expert provided an opinion in 
June 2013.  The medical expert noted that:

Although it is somewhat difficult to evaluate 
this case without general assumption.  Assuming 
that the [Veteran's] description about his 
symptoms and incidence the [Veteran] suffered are 
faithful representation of the fact.  . . . It is 
at least as likely as not (50 percent or greater 
probability) that the current thoracic and lumbar 
spine disorder had its clinical onset during his 
active service or is related to his in-service 
disease, event or injury.

The medical expert noted that the Veteran used a ankle cast 
for several weeks.  The expert opined that "it is possible 
(with 50 percent or greater probability) in this particular 
case that this could change his gait and eventually cause 
his spine disease."


The medical expert stated that "[t]he likely effect if the 
in-service lifting injury - I think that it is also possible 
(with 50 percent or greater probability) that the in-service 
injury caused the myofascial pain syndrome."

The medical expert reported that "the May 2007 VA 
examination finding that the Veteran's current condition was 
a natural occurring arthritis that had also been aggravated 
by the post-service fall with fracture - I think that the 
Veteran's current condition may be results of in-service 
injuries with 50 percent or greater probability in this 
particular case."

Entitlement to service connection for degenerative disc 
disease of the lumbar spine and degenerative disc disease of 
the thoracic spine is warranted.  Service treatment records 
reveal that the Veteran was treated for complaints of back 
pain and spasm.  These records also reveal that the Veteran 
injured his ankle and was placed in a walking cast.  The 
records reveal that the Veteran had back and neck muscle 
injury secondary to lifting a heavy object.  Post-service 
records reveal consistent complaint of back problems dating 
back to the early 1980s.  A VA examiner in May 2007 and VA 
medical experts in February 2012 and July 2012 rendered the 
opinions that the Veteran's back problems were not related 
to the Veteran's sprains and strains in service and were not 
related to the Veteran's wearing of a walking cast but were 
a naturally occurring arthritis that had been aggravated by 
a ladder fall in 2003.  The VA medical expert opinions dated 
February 2012 and July 2012 were found to be insufficient 
because they did not contemplate the Veteran's in-service 
lifting injury.

A private provider noted that it was certainly possible an 
old spinal injury could develop into spinal stenosis.  In 
addition, a VA medical expert in June 2013 rendered the 
opinion that it is at least as likely as not (50 percent or 
greater probability) that the current thoracic and lumbar 
spine disorder had its clinical onset during his active 
service or is related to his in-service disease, event or 
injury.

As the evidence associating the Veteran's degenerative disc 
disease of the lumbar spine and degenerative disc disease of 
the thoracic spine with the Veteran's in-service injury is 
at least in equipoise, service connection is granted for 
degenerative disc disease of the lumbar spine and 
degenerative disc disease of the thoracic spine.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Service connection for degenerative disc disease is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


